                                          Case 5:19-cv-01405-EJD Document 127 Filed 02/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                          ALYSSA TAMBOURA, et al.,                          Case No. 5:19-cv-03411-EJD
                                   7
                                                         Plaintiffs,
                                   8                                                        Re: Dkt. Nos. 69
                                                  v.
                                   9
                                          WILLIAM RICK SINGER, et al.,
                                  10
                                                         Defendants.
                                  11
                                                                                            Case No. 5:19-cv-01405-EJD
                                          TYLER BENDIS, et al.,
                                  12
Northern District of California




                                                                                            Re: Dkt. Nos. 34
 United States District Court




                                                         Plaintiffs,
                                  13
                                                  v.
                                  14
                                          WILLIAM RICK SINGER, et al.,                      ORDER RE SUPPLEMENTAL
                                  15                                                        BRIEFING
                                                         Defendants.
                                  16

                                  17
                                              Defendants in the above-captioned cases have filed motions to dismiss Plaintiffs’ amended
                                  18
                                       complaints. The Court requests that Defendants collectively file, on or before February 25, 2020,
                                  19
                                       no more than 15 pages of supplemental briefing regarding standing. The briefing should focus on
                                  20
                                       whether or not Plaintiffs’ amended complaints adequately plead Article III standing. Plaintiffs
                                  21
                                       may file a 15-page maximum response 15 days after Defendants file their briefing. The hearing
                                  22
                                       set for February 13, 2020 is CONTINUED to March 26, 2020.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: February 11, 2020
                                  25
                                                                                      ______________________________________
                                  26                                                  EDWARD J. DAVILA
                                                                                      United States District Judge
                                  27

                                  28   Case No.: 5:19-cv-03411-EJD
                                       ORDER RE SUPPLEMENTAL BRIEFING
                                                                                        1
